     Case 2:21-cv-04990-FLA-GJS Document 19 Filed 09/15/21 Page 1 of 2 Page ID #:75




1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    Law Offices of Todd M Friedman, P.C.
3    21031 Ventura Blvd, Suite 340
     Woodland Hills, CA 91364
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
7    Attorneys for Plaintiff
8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10
     DAVE VACCARO, individually, and )                    Case No.
11
     on behalf of all others similarly situated )         2:21-cv-04990-FLA-GJS
12
     Plaintiff,                                 )
                                                )         NOTICE OF VOLUNTARY
13   v.
                                                )         DISMISSAL OF ACTION WITH
14   ALBERTSONS COMPANIES, INC.,)                         PREJUDICE AS TO PLAINTIFF
15
     and                                        )         AND WITHOUT PREJUDICE AS
     DOES 1 through 10, inclusive               )         TO THE PUTATIVE CLASS.
16
     Defendants.                                )
17                                              )
18
                                                )
                                                )
19

20   NOW COMES THE PLAINTIFF by and through their attorneys to respectfully
21   move this Honorable Court to dismiss this matter with prejudice as to plaintiff
22   and without prejudice as to the class. No Defendant has filed either an answer or
23   a motion for summary judgment at this time, and no Court order is necessary
24   pursuant          to          the               Fed.          R.       Civ.    P.
25   Respectfully submitted this 15th Day of September, 2021,
26
                                               By: s/Adrian R. Bacon Esq.
27
                                                    Adrian R. Bacon
28                                                Attorney for Plaintiff



                                         Notice of Dismissal - 1
     Case 2:21-cv-04990-FLA-GJS Document 19 Filed 09/15/21 Page 2 of 2 Page ID #:76




1                            CERTIFICATE OF SERVICE
2
     Filed electronically on September 15, 2021, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on September 15, 2021, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                           By: s/Adrian R. Bacon Esq.
                                                 Adrian R. Bacon
10
                                                 Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
